EXHIBIT 10.3
A-Mark Precious Metals, Inc.
EMPLOYMENT AGREEMENT
As Amended and Restated as of June 1, 2010
     This Employment Agreement (this “Agreement”) is an amendment and
restatement as of May 13, 2010 of that Employment Agreement dated as of
July 2005, and is between A-MARK PRECIOUS METALS, INC., a New York Corporation
(the “Company”) and RAND LeSHAY, an individual (“Mr. LeShay”). The Company is a
wholly owned subsidiary of SPECTRUM GROUP INTERNATIONAL, INC., a Delaware
corporation (“Spectrum”), which is also a party to this Agreement.
     WHEREAS, the Company and Mr. LeShay are parties to an Employment Agreement,
dated as of July 2005, as amended (as so amended but without giving effect to
this amendment and restatement, the “Existing Agreement”);
     WHEREAS, the Existing Agreement will expire June 30, 2010.
     WHEREAS, the parties desire to amend the Existing Agreement in certain
respects;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Existing Agreement is hereby amended and restated in
its entirety, and the Company and Mr. LeShay therefore agree as follows:
     1. Employment; Term. The Company hereby employs Mr. LeShay, and Mr. LeShay
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. The term of Mr. LeShay’s
employment under this Agreement (the “Term”) commences on the date of this
Agreement and, unless earlier terminated in accordance with Section 4, will
terminate on June 30, 2013.
     2. Duties.
          (a) During the Term, Mr. LeShay shall serve as the Senior Vice
President — Trading, reporting to the Chief Executive Officer of Spectrum.
Mr. LeShay will have such duties and responsibilities as are customary for
Mr. LeShay’s positions and any other duties or responsibilities he may be
reasonably assigned by the Company or Spectrum.
          (b) During the Term, Mr. LeShay shall devote his full business time
and best efforts to the business and affairs of the Company. Mr. LeShay
understands and acknowledges that Mr. LeShay’s duties will require business
travel from time to time.
     3. Compensation.
          (a) Commencing July 1, 2010 and thereafter during the Term, the
Company shall pay Mr. LeShay a salary of $525,000 per annum (that salary, the
“Base Salary”). Payment of the Base Salary will be in accordance with the
Company’s standard payroll practices and subject to all legally required or
customary withholdings. In addition, for each of fiscal 2011 and later fiscal
years, Mr. LeShay shall be paid a guaranteed annual bonus of $200,000, payable
by July 1 of each year.

 



--------------------------------------------------------------------------------



 



          (b) For each of the 2011 fiscal year and fiscal years thereafter the
Company shall pay to Mr. LeShay an annual bonus (the “Performance Bonus”). The
Performance Bonus, if any, will be based on the extent to which performance
goals established by the Company for each of such years have been met, as more
fully set forth on Exhibit A hereto. Each Performance Bonus, if any, shall be
paid within 15 days following the issuance of A-Mark Precious Metals, Inc.’s
financial statements for the fiscal year in respect of which such bonus is
payable, provided that in no event shall the Performance Bonus be paid later
than January 2 of the year following the end of such fiscal year. Except as
provided in Section 5, Mr. LeShay must be employed by the Company on the last
day of the fiscal year to be eligible for the Performance Bonus. The amount of
any bonus payable for fiscal 2010 or earlier periods shall be governed by the
terms of the Existing Agreement. If the Company or Spectrum enters into any
equity transactions the effect of which (individually or in the aggregate)
causes the net equity of the Company to fall below $25,000,000, then for
purposes of calculating the Performance Bonus, such equity transactions shall be
disregarded.
          (c) At July 1, 2010, Spectrum shall grant to Mr. LeShay 150,000
restricted stock units (the “RSUs”) settleable by issuance of shares of
Spectrum’s common stock, to vest 100% on June 30, 2013, with the RSUs to be
settleable in full at July 15, 2013, subject to accelerated vesting in the event
of death, Total Disability, termination by the Company not for Cause or
termination by Mr. LeShay for Good Reason (these terms as defined below), and
otherwise subject to the additional vesting and forfeiture terms set forth in
the agreement evidencing the grant of the RSUs. The RSUs shall be granted
pursuant to the form of award agreement attached as Exhibit B to this Agreement.
          (d) Upon submission by Mr. LeShay of vouchers in accordance with the
Company’s standard procedures, the Company shall reasonably promptly reimburse
Mr. LeShay for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Mr. LeShay in connection with the
performance of his duties under this Agreement.
          (e) During the Term, Mr. LeShay is entitled to participate in any and
all medical insurance, group health, disability insurance and other benefit
plans that are made generally available by the Company to employees of the
Company (either directly or through a wholly-owned subsidiary), provided that
the medical, group health and disability insurance benefits provided by the
Company to Mr. LeShay shall be, in the aggregate, substantially as favorable to
Mr. LeShay as those provided by the Company to Mr. Le Shay at June 1, 2010.
Mr. LeShay is entitled to receive four weeks paid vacation a year and paid
holidays made available pursuant to the Company’s policy applicable to senior
executives of the Company. The Company may, in its sole discretion, at any time
amend or terminate any specific benefit plan or program, but this authority does
not relieve the Company of its obligations under this Section 3(e).
          (f) Within 10 business days following the execution of this amended
and restated Agreement in fiscal 2010, the Company shall pay to Mr. LeShay a
one-time signing bonus in the amount of $150,000 in consideration of his
execution of the amendment and restatement of this Employment Agreement.
          (g) Compensation paid or payable under this Agreement, including any
Performance Bonus paid or payable under Section 3(b), shall be subject to
recoupment by the Company in accordance with the terms of any policy relating to
recoupment (or clawback) approved by the Board of Directors of the Company or
Spectrum and in effect at the time of payment of such compensation.

 



--------------------------------------------------------------------------------



 



          (h) Compensation payable during periods before June 1, 2010 (and
through June 30, 2010, in the case of severance payment obligations under
Section 5(c)(6)) was governed by the terms of the Existing Agreement as in
effect prior to the effectiveness of this amendment and restatement of the
Agreement.
     4. Termination. Mr. LeShay’s employment hereunder may be terminated prior
to the expiration of the Term under the circumstances set forth in this
Section 4. Upon any termination of Mr. LeShay’s employment, the Term shall
immediately end, although this Agreement shall remain in effect and shall govern
the rights and obligations of the parties hereto.
          (a) Mr. LeShay’s employment hereunder will terminate upon Mr. LeShay’s
death.
          (b) Except as otherwise required by law, the Company may terminate
Mr. LeShay’s employment hereunder at any time after Mr. LeShay becomes Totally
Disabled. For purposes of this Agreement, Mr. LeShay will be “Totally Disabled”
as of the earlier of (1) the date Mr. LeShay becomes entitled to receive
disability benefits under the Company’s long-term disability plan and
(2) Mr. LeShay’s inability to perform the duties and responsibilities
contemplated under this Agreement for a period of more than 90 consecutive days
due to physical or mental incapacity or impairment.
          (c) The Company may terminate Mr. LeShay’s employment hereunder for
Cause at any time after providing written notice to Mr. LeShay. For purposes of
this Agreement, the term “Cause” shall mean any of the following:

  (1)   Mr. LeShay’s neglect or failure or refusal to perform his duties under
this Agreement (other than as a result of total or partial incapacity or
disability due to physical or mental illness);     (2)   any wrongful act by or
omission of Mr. LeShay that materially injures the reputation, business or
business relationship of the Company or any of its affiliates, or that, in the
good faith judgment of the Company, constitutes fraud or intentional misconduct;
    (3)   Mr. LeShay’s conviction (including conviction on a nolo contendere
plea) of a felony;     (4)   the breach of an obligation set forth in Section 6;
    (5)   any other material breach of this Agreement; or     [(6)   any
material violation of the Company’s Code of Ethics, as may be amended from time
to time (the “Code of Ethics”).]

In the cases of “neglect or failure” to perform his duties under this Agreement,
as set forth in 4(c)(1) above, a material breach as set forth in 4(c)(5) above,
or a material violation of the Code of Ethics as set forth in 4(c)(6) above, a
termination by the Company with Cause shall be effective only if, within 30 days
following delivery of a written notice by the Company to Mr. LeShay that the
Company is terminating his employment with Cause (which notice shall set forth
the basis of the alleged neglect, failure or breach), Mr. LeShay has failed to
cure the circumstances giving rise to Cause.

 



--------------------------------------------------------------------------------



 



          (d) The Company may terminate Mr. LeShay’s employment hereunder for
any reason, upon 30 days’ prior written notice.
          (e) Mr. LeShay may terminate his employment hereunder for Good Reason
at any time after providing written notice to the Company. Mr. LeShay also may
terminate his employment hereunder without Good Reason, upon 30 days’ written
notice to the Company. For the purposes of this Agreement, “Good Reason” means
any of the following occurring during the Term (unless consented to by
Mr. LeShay in writing):

  (1)   The Company decreases or fails to pay Mr. LeShay’s Base Salary,
guaranteed bonus or Performance Bonus or the benefits provided in Section 3,
provided that such decrease or failure is material within the meaning of
Treasury Regulation § 1.409A-1(n);     (2)   The Company makes a material change
in Mr. LeShay’s job description or duties which is adverse to Mr. LeShay; and  
  (3)   Mr. LeShay’s job site is relocated to a location which is more than 30
miles from the current location, unless the parties mutually agree to relocate
more than 30 miles from the current location.

A termination by Mr. LeShay with Good Reason shall be effective only if, within
30 days following delivery of a written notice by Mr. LeShay to the Company that
Mr. LeShay is terminating his employment with Good Reason, which specifies in
reasonable detail the basis therefor, the Company has failed to cure the
circumstances giving rise to Good Reason. In addition, a termination by Mr.
LeShay shall be effective only if the Company receives notice of such
termination not later than 90 days after the event constituting Good Reason
occurs.
     5. Compensation Following Termination Prior to the End of the Term. In the
event that Mr. LeShay’s employment hereunder is terminated prior to the
expiration of the Term, Mr. LeShay will be entitled only to the following
compensation and benefits upon such termination (together with such other
provisions that may be set forth in the RSU agreement):
          (a) In the event that Mr. LeShay’s employment hereunder is terminated
prior to the expiration of the Term by reason of Mr. LeShay’s death or Total
Disability, pursuant to Section 4(a) or 4(b), the Company shall pay the
following amounts to Mr. LeShay (or Mr. LeShay’s estate, as the case may be), to
be paid as soon as practicable following the date of such termination, but in no
event prior to the time such payment would not be subject to tax under Code
Section 409A:

  (1)   any accrued but unpaid Base Salary for services rendered to the date of
termination;     (2)   for any fiscal year ending prior to the date of
termination of Mr. LeShay’s employment, the guaranteed bonus under Section 3(a)
and the Performance Bonus, if any, in respect of such completed fiscal year
payable as and when such bonus or Performance Bonus would have been paid had
Mr. LeShay’s employment continued;

 



--------------------------------------------------------------------------------



 



  (3)   any incurred but unreimbursed expenses required to be reimbursed
pursuant to Section 3(d) or 3(f);     (4)   any vacation accrued and unused to
the date of termination; and     (5)   payment of a pro rata (based on the
number of days during the year of termination that Mr. LeShay was employed)
portion of each of the guaranteed bonus under Section 3(a) and the Performance
Bonus, if any, for the fiscal year in which Mr. LeShay’s employment terminated,
payable as and when such bonuses would have been paid had Mr. LeShay’s
employment continued, subject to Section 5(g).

          (b) In the event that Mr. LeShay’s employment hereunder is terminated
prior to the expiration of the Term by the Company for Cause pursuant to Section
4(c) or by Mr. LeShay without Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. LeShay, to be paid as soon as practicable
following the date of such termination, but in no event prior to the time such
payment would not be subject to tax under Section 409A of the Code;

  (1)   any accrued but unpaid Base Salary for services rendered to the date of
termination;     (2)   for any fiscal year ending prior to the date of
termination of Mr. LeShay’s employment, the guaranteed bonus under Section 3(a)
and the Performance Bonus, if any, in respect of such completed fiscal year,
payable as and when such bonus or Performance Bonus would have been paid had
Mr. LeShay’s employment continued;     (3)   any incurred but unreimbursed
expenses required to be reimbursed pursuant to Section 3(d) or 3(f);     (4)  
any vacation accrued and unused to the date of termination;     (5)   if such
termination of employment is by the Company for Cause under clause (1), (2),
(4), (5) or (6) of Section 4(c) (but not under clause (3)), payment of a
lump-sum severance payment of $250,000; and     (6)   payment of a pro rata
(based on the number of days during the year of termination that Mr. LeShay was
employed) portion of the guaranteed bonus under Section 3(a) for the fiscal year
in which Mr. LeShay’s employment terminated, payable as and when such bonus
would have been paid had Mr. LeShay’s employment continued, subject to
Section 5(g).

          (c) In the event that Mr. LeShay’s employment hereunder is terminated
prior to the expiration of the Term by the Company without Cause pursuant to
Section 4(d), or by Mr. LeShay with Good Reason pursuant to Section 4(e), the
Company shall pay the following amounts to Mr. LeShay, to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Section 409A of the Code:

 



--------------------------------------------------------------------------------



 



  (1)   any accrued but unpaid Base Salary for services rendered to the date of
termination;     (2)   for any fiscal year ending prior to the date of
termination of Mr. LeShay’s employment, the guaranteed bonus under Section 3(a)
and the Performance Bonus, if any, in respect of such completed fiscal year,
payable as and when such bonus or Performance Bonus would have been paid had
Mr. LeShay’s employment continued;     (3)   any incurred but unreimbursed
expenses required to be reimbursed pursuant to Section 3(d) or 3(f);     (4)  
any vacation accrued and unused to the date of termination;     (5)   payment of
a pro rata (based on the number of days during the year of termination that
Mr. LeShay was employed) portion of each of the guaranteed bonus under Section
3(a) and the Performance Bonus, if any, for the fiscal year in which
Mr. LeShay’s employment terminated, payable as and when such bonus would have
been paid had Mr. LeShay’s employment continued, subject to Section 5(g); and  
  (6)   for a termination after June 30, 2010, payment of a lump sum severance
payment equal to $725,000 within 30 days after such termination; provided,
however, that if, under Code Section 409A, any portion of this severance payment
would be deemed to be in substitution for a separate severance payment under the
Existing Agreement that constitutes a deferral of compensation under
Section 409A, such portion shall be payable at the time such corresponding
separate payment would have been paid under the Existing Agreement (subject to
Section 5(f)), and any other portion of the severance payment shall be deemed a
separate payment payable as provided under this Section 5(c)(6), subject to
Section 5(f). . Severance payable for a qualifying termination on or before
June 30, 2010 shall be governed by the terms of the Existing Agreement.

          (d) The benefits to which Mr. LeShay may be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 3(e)
will be determined and paid in accordance with the terms of those plans,
policies and arrangements.
          (e) Except as may be provided under this Agreement, under the terms of
any incentive compensation, employee benefit, or fringe benefit plan applicable
to Mr. LeShay at the time of termination of Mr. LeShay’s employment prior to the
end of the Term, Mr. LeShay will not be entitled to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after the termination of his employment.
          (f) This Agreement is subject to the Company’s “Special Rules for
Compliance with Code Section 409A Applicable to Employment Agreements,”
effective as of December 31, 2008.
          (g) Effect of Code Sections 4999 and 280G on Payments.

 



--------------------------------------------------------------------------------



 



  (1)   In the event that Mr. LeShay becomes entitled to any benefits or
payments in the nature of compensation (within the meaning of Section 280G(b)(2)
of the Code) under this Agreement, or any other plan, arrangement, or agreement
with the Company or a subsidiary (the “Payments”), and such Payments will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed) in connection with a change in
control, then, subject to reasonable notification to Mr. LeShay and, if he so
requests, discussions with his advisors, the Payments under this Agreement shall
be reduced (but not below zero) to the Reduced Amount (as defined below), if
reducing the Payments under this Agreement will provide Mr. LeShay with a
greater net after-tax amount than would be the case if no such reduction were
made. The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of the Payments without causing any
Payment to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code. Only amounts payable under this Agreement shall
be reduced pursuant to this Section 5(g). Payments payable in cash and having
the lowest denominated value relative to the valuation of such Payments as
“parachute payments” shall be reduced first.     (2)   In determining the
potential impact of the Excise Tax, the Company may rely on any advice it deems
appropriate including, but not limited to, the advice of its independent
accounting firm, legal advisors and compensation consultants. For purposes of
determining whether any of the Payments will be subject to the Excise Tax and
the amount of such Excise Tax, the Company may take into account any relevant
guidance under the Code and the regulations promulgated thereunder, including,
but not limited to, the following:

  (A)   The amount of the Payments which shall be treated as subject to the
Excise Tax shall be equal to the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code, as determined by the Company’s
independent accounting firm or other advisor;     (B)   The value of any
non-cash benefits or any deferred or accumulated payment or benefit shall be
determined by the Company’s independent accounting firm or other advisors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code; and  
  (C)   The value of any non-competition covenants contained in this Agreement
or other agreement between Mr. LeShay and the Company or an affiliate shall be
taken into account to reduce “parachute payments” to the maximum extent
allowable under Section 280G of the Code.

For purposes of the determinations under this Section 5(g), Mr. LeShay shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of Mr. LeShay’s residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (unless it is impracticable for Mr. LeShay to itemize his
deductions).

 



--------------------------------------------------------------------------------



 



          (g) In the event that Mr. LeShay becomes entitled to payment of a pro
rata portion of either the bonus under Section 3(a) or the Performance Bonus,
then, in the discretion of the Company, the present value of such bonus or
Performance Bonus may be paid earlier than the specified time of settlement if
accelerated payment is permissible under Code Section 409A, in which case the
accelerated payment shall be in full settlement of the obligation hereunder.
     6. Exclusive Employment; Nonsolicitation; Nondisclosure of Proprietary
Information; Surrender of Records; Inventions and Patents; Code of Ethics; Other
Commitments.
          (a) No Conflict; No Other Employment. During the period of
Mr. LeShay’s employment with the Company, Mr. LeShay shall not: (i) engage in
any activity which conflicts or interferes with or derogates from the
performance of Mr. LeShay’s duties hereunder nor shall Mr. LeShay engage in any
other business activity, whether or not such business activity is pursued for
gain or profit and including service as a director of any other company, except
as approved in advance in writing by the Company (which approval shall not be
unreasonably withheld); provided, however, that Mr. LeShay shall be entitled to
manage his personal investments and otherwise attend to personal affairs,
including charitable, social and political activities, in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) engage in
any other employment, whether as an employee or consultant or in any other
capacity, and whether or not compensated therefor. The Company acknowledges and
agrees that Mr. LeShay has engaged and intends to continue to engage in certain
other business transactions, subject to the approval of the Audit Committee of
the Company’s Board of Directors as appropriate.
          (b) Non-solicitation. In consideration of the payment by the Company
to Mr. LeShay of amounts that may hereafter be paid to Mr. LeShay pursuant to
this Agreement (including, without limitation, pursuant to Sections 3 and 5
hereof) and other obligations undertaken by the Company hereunder, Mr. LeShay
agrees that during his employment with the Company and for a period of one year
following the date of termination of his employment, Mr. LeShay shall not,
directly or indirectly, (i) solicit, encourage or recruit, or attempt to
solicit, encourage or recruit any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to terminate his, her,
or its relationship with the Company or such affiliate; or (ii) solicit,
encourage or recruit, or attempt to solicit, encourage or recruit, any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to become employees, agents, representatives or consultants of any
other person or entity.
          (c) Proprietary Information. Mr. LeShay acknowledges that during the
course of his employment with the Company he will necessarily have access to and
make use of proprietary information and confidential records of the Company and
its affiliates. Mr. LeShay covenants that he shall not during the Term or at any
time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose,
any proprietary information to any individual or entity, unless such disclosure
has been authorized in writing by the Company or is otherwise required by law.
Mr. LeShay acknowledges and understands that the term “proprietary information”
includes, but is not limited to: (a) the software products, programs,
applications, and processes utilized by the Company or any of its affiliates;
(b) the name and/or address of any customer or vendor of the Company or any of
its affiliates or any information concerning the transactions or relations of
any customer or vendor of the Company or any of its affiliates with the Company
or such affiliate or any of its or their partners, principals, directors,
officers or agents; (c) any information concerning any product, technology, or
procedure employed by the Company or any of its affiliates but not generally

 



--------------------------------------------------------------------------------



 



known to its or their customers, vendors or competitors, or under development by
or being tested by the Company or any of its affiliates but not at the time
offered generally to customers or vendors; (d) any information relating to the
computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans;
(g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing. Mr. LeShay acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally available to and known by the public or
information that is or becomes available to Mr. LeShay on a non-confidential
basis from a source other than the Company, any of its affiliates, or the
directors, officers, employees, partners, principals or agents of the Company or
any of its affiliates (other than as a result of a breach of any obligation of
confidentiality).
          (d) Confidentiality and Surrender of Records. Mr. LeShay shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Mr. LeShay’s employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or upon request by the Company,
Mr. LeShay shall deliver promptly to the Company (without retaining any copies)
all property and records of the Company or any of its affiliates, including,
without limitation, all confidential records. For purposes hereof, “confidential
records” means all correspondence, reports, memoranda, files, manuals, books,
lists, financial, operating or marketing records, magnetic tape, or electronic
or other media or equipment of any kind which may be in Mr. LeShay’s possession
or under his control or accessible to him which contain any proprietary
information. All property and records of the Company and any of its affiliates
(including, without limitation, all confidential records) shall be and remain
the sole property of the Company or such affiliate during the Term and
thereafter.
          (e) Inventions and Patents. All inventions, innovations or
improvements (including policies, procedures, products, improvements, software,
ideas and discoveries, whether patent, copyright, trademark, service mark, or
otherwise) conceived or made by Mr. LeShay, either alone or jointly with others,
in the course of his employment by the Company, belong to the Company.
Mr. LeShay will promptly disclose in writing such inventions, innovations or
improvements to the Company and perform all actions reasonably requested by the
Company to establish and confirm such ownership by the Company, including, but
not limited to, cooperating with and assisting the Company in obtaining patents,
copyrights, trademarks, or service marks for the Company in the United States
and in foreign countries.
          (f) Enforcement. Mr. LeShay acknowledges and agrees that, by virtue of
his position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Mr. LeShay acknowledges that the Company
may

 



--------------------------------------------------------------------------------



 



seek an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6, and consents to the entry thereof.
Mr. LeShay waives posting by the Company or its affiliates of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 6 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.
          (g) Code of Ethics. Nothing in this Section 6 is intended to limit,
modify or reduce Mr. LeShay’s obligations under the Company’s or Spectrum’s Code
of Ethics. Mr. LeShay’s obligations under this Section 6 are in addition to, and
not in lieu of, Mr. LeShay’s obligations under such Code of Ethics. To the
extent there is any inconsistency between this Section 6 and such Code of Ethics
which would permit Mr. LeShay to take any action or engage in any activity
pursuant to this Section 6 which he would be barred from taking or engaging in
under the Code of Ethics, the Code of Ethics shall control.
          (h) Cooperation With Regard to Litigation. Mr. LeShay agrees to
cooperate with the Company, during the Term and thereafter (including following
Mr. LeShay’s termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as reasonably requested. The Company
agrees to reimburse Mr. LeShay, on an after-tax basis each calendar quarter, for
all expenses actually incurred in connection with his provision of testimony or
assistance in accordance with the provisions of Section 6(h) of this Agreement
(including reasonable attorneys’ fees) but not later than the last day of the
calendar year in which the expense was incurred (or, in the case of an expense
incurred in the final quarter of a calendar year, the next following
February 15).
          (i) Non-Disparagement. Mr. LeShay shall not, at any time during the
Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Mr. LeShay from making truthful
statements that are required by applicable law, regulation or legal process.
          (j) Release of Employment Claims. Mr. LeShay agrees, as a condition to
receipt of any termination payments and benefits provided for in Section 5 of
this Agreement (other than compensation accrued and payable at the date of
termination without regard to termination) that he will execute a general
release agreement, in substantially the form set forth in Exhibit C to this
Agreement, releasing any and all claims arising out of Mr. LeShay’s employment
other than enforcement of this Agreement and other than with respect to vested
rights or rights provided for under any equity plan, any compensation plan or
any benefit plan or arrangement of the Company or rights to indemnification
under any agreement, law, Company organizational document or policy or
otherwise. The Company will provide Mr. LeShay with a copy of such release
simultaneously with delivery of the notice of termination, but not later than
21 days before (45 days before if Mr. LeShay’s termination is part of an exit
incentive or other employment termination program offered to a group or class of
employees) Mr. LeShay’s termination of employment. Mr. LeShay shall deliver the
executed release to the Company eight

 



--------------------------------------------------------------------------------



 



days before the date applicable under Section 5 of this Agreement for the
payment of the termination payments and benefits payable under Section 5 of this
Agreement.
     7. Notices. Every notice or other communication required or contemplated by
this Agreement must be in writing and sent by one of the following methods:
(1) personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is officially
recorded by the U.S. Postal Service as delivered to the intended recipient; or
(3) next-day delivery to a U.S. address by recognized overnight delivery service
such as Federal Express, in which case delivery is deemed to occur one business
day after being sent. In each case, a notice or other communication sent to a
party must be directed to the address for that party set forth below, or to
another address designated by that party by written notice:
If to the Company, to:
A-Mark Precious Metals, Inc.
c/o Spectrum Group International, Inc.
18061 Fitch
Irvine, CA 92714
Attention: General Counsel
If to Spectrum, to:
Spectrum Group International, Inc.
18061 Fitch
Irvine, CA 92714
Attention: General Counsel
If to Mr. LeShay, to:
Mr. Rand LeShay
472 23rd St.
Santa Monica, CA 90402
     8. Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique services by Mr. LeShay, and Mr. LeShay’s
rights and obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated. The rights and obligations of the Company under this Agreement
bind and run in favor of the successors and assigns of the Company.
     9. Complete Understanding. This Agreement constitutes the complete
understanding between the parties with respect to the employment of Mr. LeShay
by the Company and supersedes all prior agreements and understandings, both
written and oral, between the parties (or between Mr. LeShay and Spectrum
Numismatics, Inc.) with respect to the subject matter of this Agreement.
     10. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and Mr. LeShay. No waiver
by any party

 



--------------------------------------------------------------------------------



 



of any breach under this Agreement will be deemed to extend to any prior or
subsequent breach or affect in any way any rights arising by virtue of any prior
or subsequent such occurrence. Waiver by either party of any breach by the other
party will not operate as a waiver of any other breach, whether similar to or
different from the breach waived. No delay on the part of the Company or Mr.
LeShay in the exercise of any of their respective rights or remedies will
operate as a waiver of that right.
     11. Severability. If any provision of this Agreement or its application to
any person or circumstances is determined by any court of competent jurisdiction
to be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.
     12. Survivability. The provisions of this Agreement that by their terms
call for performance subsequent to termination of Mr. LeShay’s employment
hereunder, or of this Agreement, will survive such termination. Without limiting
the generality of the foregoing, the provisions of Sections 3(g), 5 and 6 shall
survive any termination of this Agreement in accordance with their terms.
     13. Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.
     14. Binding Arbitration. (a) Any controversy, dispute or claim arising out
of or relating to the interpretation, performance or breach of this Agreement,
or Mr. LeShay’s employment or termination of employment hereunder, shall be
resolved by binding arbitration, at the request of either party, in Los Angeles
County, California, in accordance with the rules of the American Arbitration
Association then in effect. The arbitrators shall have the power to grant all
legal and equitable remedies and award compensatory damages provided by
California law. The arbitrators shall issue a statement of findings of facts.
The arbitrators shall be deemed to have “exceeded his powers” for purposes of
California Code of Civil Procedure Sections 1286.2 or 1286.6 if they commit
errors of law or legal reasoning. The award of the arbitrators may be vacated or
corrected pursuant to California Code of Civil Procedure. If for any reason a
court of competent jurisdiction refuses to review the arbitration award for
errors of law or legal reasoning, then, at the request of either party, a
three-person private review panel shall hear such matters. Each of the parties
shall select one member of the private review panel, and these two panel members
shall select the third member of the panel. Any judgment upon any award rendered
by the arbitrator(s) may be entered in any court of competent jurisdiction. In
the event of any such arbitration, the prevailing party shall be entitled to
receive, in addition to any award or judgment, full costs, including reasonable
attorneys’ fees and costs incurred in connection with such proceeding or
arbitration.
     (b) Nothwithstanding the foregoing, any action or proceeding (1) seeking
injunctive relief pursuant to Section 6(f) hereof, (2) arising in connection
with an arbitration proceeding brought under this Section 14, or (3) relating to
any matter which is not legally arbitrable for any reason, shall be instituted
and prosecuted in the state courts of the State of California, County of

 



--------------------------------------------------------------------------------



 



Los Angeles, or the federal district court in and for the Central District of
California located in Los Angeles, and each party waives the right to change the
venue.
     15. Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of
California, County of Orange, or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of California, and each
of the parties consents to the jurisdiction of those courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any such action or proceeding may be
served by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in
Section 13. Nothing in this Section 20, however, affects the right of any party
to serve legal process in any other manner permitted by law. Each party hereto
waives trial by jury.
     16. Mitigation. In no event shall Mr. LeShay be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to him under any of the provisions of this Agreement, and such amounts shall not
be reduced whether or not Mr. LeShay obtains other employment.
     The undersigned hereby execute this Agreement on the date stated in the
introductory clause.

            A-MARK PRECIOUS METALS, INC.
      By:   /s/ Greg Roberts         Name:   Greg Roberts        Title:  
President        SPECTRUM GROUP INTERNATIONAL, INC.
      By:   /s/ Carol Meltzer         Name:   Carol Meltzer        Title:  
Executive Vice President
and General Counsel              /s/ Rand LeShay       RAND LeSHAY         

 



--------------------------------------------------------------------------------



 



         

Exhibit A
A-Mark Precious Metals, Inc.
Performance Bonus Terms — Rand LeShay
     This Exhibit to the Employment Agreement, as amended and restated as of
June 1, 2010 (the “Employment Agreement”), between A-Mark Precious Metals, Inc.
(the “Company”) and Rand LeShay, sets forth the terms of the opportunity of
Mr. LeShay to earn the “Performance Bonus” authorized in Section 3(b) of the
Employment Agreement. This Performance Bonus remains subject to the terms of
Section 3(b) and other applicable terms of the Employment Agreement. Capitalized
terms herein have the meanings as defined in the Employment Agreement.
     In each of the Company’s fiscal years 2011, 2012 and 2013, Mr. LeShay will
have the opportunity to earn a Performance Bonus as follows, subject to
satisfaction of the conditions of the Employment Agreement (including the
condition relating to the Company’s shareholders’ equity under Section 3(b)):
Assuming that the Company has positive Pre-Tax Profits (as defined below) for a
given year, the Performance Bonus shall equal the following:

  •   A minimum of 3.0% of Pre-Tax Profits up to $10 million of Pre-Tax Profits;
plus     •   A minimum of 6.0% of Pre-Tax Profits in excess of $10 million, up
to $13.5 million of Pre-Tax Profits; plus     •   A minimum of 7.0% of Pre-Tax
Profits in excess of $13.5 million of Pre-Tax Profits, up to $20 million of
Pre-Tax Profits; plus     •   A minimum of 11.5% of Pre-Tax Profits in excess of
$20 million of Pre-Tax Profits.

Any amounts paid to Mr. LeShay in excess of the minimums set forth above shall
be as determined by the Compensation Committee of the Board of Directors of
Spectrum.
Pre-Tax Profits means the Company’s net income (as determined under Generally
Accepted Accounting Principles or GAAP) for the given fiscal year, adjusted as
follows:

  •   The positive or negative effects of income taxes (in accordance with GAAP)
shall be eliminated from net income in determining Pre-Tax Profits.     •   The
positive or negative effects of foreign currency exchange shall be eliminated
from net income in determining Pre-Tax Profits.     •   Except for the above
items, no adjustment shall be made to Pre-Tax Income; thus, for clarity, other
extraordinary expenses and bonus compensation accruals shall remain included in
net income in determining Pre-Tax Profits.

In the event that, as a result of a restatement of the Company’s financial
statements, the amount of the Performance Bonus that was actually awarded in a
given year is materially lower than the amount that would have been awarded had
the financial results been properly reported, then Mr. LeShay shall be entitled
to be paid the difference within 90 days following the issuance of the restated
financial statements.

 



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE
     We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Spectrum Group International, Inc. to change your mind and revoke your
Release. Your Release shall not become effective or enforceable until after that
date.
     In consideration for the benefits provided under your Employment Agreement
with Spectrum Group International, Inc. as amended and restated effective May
__, 2010 (the “Employment Agreement”), and more specifically enumerated in
Attachment 1 hereto, by your signature below, you, for yourself and on behalf of
your heirs, executors, agents, representatives, successors and assigns, hereby
release and forever discharge the Company, its past and present parent
corporations, subsidiaries, divisions, subdivisions, affiliates and related
companies (collectively, the “Company”) and the Company’s past, present and
future agents, directors, officers, employees, representatives, successors and
assigns (hereinafter “those associated with the Company”) with respect to any
and all claims, demands, actions and liabilities, whether in law or equity,
which you may have against the Company or those associated with the Company of
whatever kind, including but not limited to those arising out of your employment
with the Company or the termination of that employment. You agree that this
release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Connecticut Fair Employment Practices Act,
C.G.S. § 46a-51 et seq., and any other local, state or federal law, regulation
or order dealing with discrimination in employment on the basis of sex, race,
color, national origin, veteran status, marital status, religion, disability,
handicap, or age. You also agree that this release includes claims based on
wrongful termination of employment, breach of contract (express or implied),
tort, or claims otherwise related to your employment or termination of
employment with the Company and any claim for attorneys’ fees, expenses or costs
of litigation.
     This Release covers all claims based on any facts or events, whether known
or unknown by you, that occurred on or before the date of this Release. Except
to enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.
     Anything in this Release to the contrary notwithstanding, this Release does
not include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy or otherwise; (iii) any rights you may have to equity
compensation or other compensation or benefits under the Company’s equity,
compensation or benefit plans; or (iv) your right to enforce this Release.
     By signing this Release, you further agree as follows:
     You have read this Release carefully and fully understand its terms;
     You have had at least twenty-one (21) days to consider the terms of the
Release;

 



--------------------------------------------------------------------------------



 



     You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;
     You have been advised to seek legal counsel and have had an opportunity to
do so;
     You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and
     Your agreement to the terms set forth above is voluntary.

     
Name:
   
Signature:
  Date:
Received by:
  Date:

     Spectrum — sign off on Section re RSUs
     Attachment: Attachment 1 — Schedule of Termination Payments and Benefits

 